Per Curiam.
A careful perusal of tbe record leaves us with tbe impression tbat tbe demurrer to tbe evidence was properly sustained, if not upon tbe principal issue of liability, Houston v. Monroe, 213 N. C., 788, *761197 S. E., 571; Pace v. Charlotte, 221 N. C., 245, 19 S. E. (2d), 871, then for failure to give written notice of claim as required by tbe city charter. Trust Co. v. Asheville, 207 N. C., 162, 176 S. E., 257; Pender v. Salisbury, 160 N. C., 363, 76 S. E., 228. In either event, the result is an affirmance of the judgment of nonsuit.
Affirmed.